                                      UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF OREGON

In re                                           )
                                                )           16-33185-PCM7
                                                    Case No._______________
                                                )
PETER SZANTO                                    )   CHAPTER 7 TRUSTEE’S
                                                )   INTERIM REPORT
                                                )              3
                                                    NUMBER _______
Debtor(s)                                       )

                   Stephen P. Arnot
      The trustee, ____________________________________, reports upon the financial condition of the estate and
progress of its administration as follows:
                                                      Amounts Since                  Total From Date Case
   Estate Monies                                         Last Report                  Began Under Ch. 7
1. Receipts                                                            84,427.77
                                                            $__________________             $                891,919.93
    Disbursements                                           $__________________
                                                                       30,000.00            $                139,482.10
    BALANCE ON HAND                                                                         $                752,437.83

2. The following estate property has not yet been liquidated:
   Recover estate property that was transferred by the debtor to HSBC Singapore and Australia or as further
   transferred to other entities and/or third parties. Defend three appeals from the bankruptcy court currently
   pending in the district court and liquidate non-exempt personal property as identified on schedule B.

3. The trustee proposes to take the following action to liquidate the property mentioned in paragraph 2 (Do not include
   payments owing by the debtor(s), but not yet due):
   Turnover order of funds the debtor transferred overseas to HSBC Sngapore and Australia. Defend pending
   appeals of this court's order denying the debtors Rule 60(b) motion to set aside the conversion order, the
   judgment in Arnot v. Yankee Trust and denial of claim #14. Liquidate personal property
4. The trustee expects to complete liquidation of the assets and file a final account (Give expected date or estimated
   period of time):

    December 2020
                                        66,700.11
5. The trustee believes the sum of $______________      could be disbursed for interim compensation and administrative
   expenses at this time without jeopardizing the viability of the estate.

6. The trustee expects to make a distribution to creditors (Give expected date or estimated period of time, or if stating
   "NONE" then also state reasons why not):

    December 2020 or after resolution of the pending litigation, whichever occurs first.

7. The Court has appointed the following professionals to perform duties in this case (Provide names and types of duties
   only if the persons have not received final compensation):
   Wlliams Kastner Greene & Markley
   Bennington & Moshofsky

                                                                 0.00
8. The trustee is currently obligated to pay a maximum of $_______________ for administrative expenses owed to non-
   professionals. [If case converted from Chapter 11 to 7] The maximum amount of all timely filed claims for Chapter
   11 administrative expenses is $_______________.
                                            0.00

9. Additional comments:

    None


           2/20/19
    DATE:__________
                                                                                    /s/ Stephen P. Arnot
                                                                           ___________________________________
753 (12/12/88)                                                                             Trustee
                                Case 16-33185-pcm7         Doc 689      Filed 02/20/19
